Name: Commission Decision No 2448/88/ECSC of 19 July 1988 introducing a surveillance system for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-08-05

 Avis juridique important|31988S2448Commission Decision No 2448/88/ECSC of 19 July 1988 introducing a surveillance system for certain products of undertakings in the steel industry Official Journal L 212 , 05/08/1988 P. 0001 - 0020*****COMMISSION DECISION No 2448/88/ECSC of 19 July 1988 introducing a surveillance system for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof Whereas: As the manifest crisis in the steel sector no longer exists, the production quota system was terminated on 30 June 1988. The Commission considers it necessary that the developments in the market for flat products (categories I and II), heavy profiles (category III), wire rod (category IV) and merchant steels (category VI), should be closely followed after liberalization. Consequently there is a need to maintain a precise system of information. As regards the products of categories Ic and Id (coated sheets) and of category V (reinforcing bars), which were not subject to the quota system from 1 January 1987 and 1 January 1986 respectively, these may be excluded from the surveillance system. On the one hand, coated sheets are benefiting from an expanding market and cannot be deemed sensitive products, while on the other hand, more than 80 % of reinforcing bars are produced by small low-cost companies which are not, in the main, having problems. HAS ADOPTED THIS DECISION: Article 1 A system for monitoring production and deliveries of certain products of categories I, II, III, IV, VI and certain sub-categories of category I is hereby established. These categories, which include all qualities and choices of steel, are: 1.2 // - category I: // hot-rolled wide and narrow strip rolled on specialized mills; // - category II: // reversing mill plate and wide flats; // - category III: // heavy sections; // - category IV: // wire rod; // - category VI: // merchant bars. The sub-categories of category I include the following products: Category Ia - hot-rolled wide strip for direct use and export, - hot-rolled wide strip for re-rolling or other types of processing in other Community undertakings, - medium and heavy plate with a thickness of 3 mm or more, obtained by cutting hot-rolled wide strip, - hot-rolled strip less than 600 mm wide, including tube strip. Category Ib - cold-rolled sheet cut or coiled, with a thickness of less than 3 mm, - cold-rolled plate of 3 mm and over (cut or coiled), - hot-rolled sheet in cut lengths, with a thickness of less than 3 mm. A detailed list of the products is given in Annex I. Article 2 1. As from July 1988 undertakings shall be required to report each month to the Commission their production and deliveries of the products referred to in Article 1. These reports must reach the Commission not later than 10 working days after the end of the month. They must be made in conformity with the forms set out in Annex II. 2. For the purposes of supervision as provided for in Article 3, undertakings shall provide authorized representatives of the Commission with a copy of their monthly report and indicate the tonnage for each works. 3. Undertakings shall establish for each works a numbered register recording production as well as monthly deliveries, in accordance with the forms set out in Annex II. Such a register shall be kept at each works site and be accessible to the authorized representatives of the Commission. 4. For the purposes of this Decision, any group of concentrated undertakings within the meaning of Article 66 of the Treaty shall be regarded as a single undertaking even if such undertakings are located in different Member States. Article 3 1. The Commission shall manage the monitoring system. It may examine on the spot the conformity and exactitude of reports and information as referred to in Article 2 of this Decision. The Commission may obtain assistance from independent agencies or experts. The business secrecy of the undertakings shall be guaranteed. 2. The instructions given to verifying officials shall refer to this Decision and indicate the reports supplied by the undertakings they are responsible for inspecting. Undertakings shall be under an obligation to permit such inspections, for which no individual decision shall be necessary. 3. Any undertakings evading their obligations under Articles 2 and 3 (2) or supplying false information shall be liable to the fines and penalties provided for in Article 47 of the Treaty. Article 4 The Commission shall examine, before 31 December 1988, the application of this Decision in particular insofar as product coverage is concerned. Article 5 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the period 1 July 1988 to 30 June 1990. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1988. For the Commission Karl-Heinz NARJES Vice-President